DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final action on the merits of application 17/116471.   Claims 2-10 are pending.

Information Disclosure Statement
Applicant IDS filed 12/03/2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the locking pin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3 and 6 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Neuner DE19820920 with attached machine language translation previously applied.

Regarding claim 2 Neuner shows; A parking apparatus for a vehicle having a P position (counting the Abstract there are 23 paragraphs in Neuner, paragraph 23 describes the P position) and an N position (paragraph 19 describes movement to the N position), comprising: 
a piston 3 moved according to whether a P-position releasing hydraulic pressure (5) is introduced; 
a detent lever 1 rotated by the movement of the piston; 
a sprag 12 disposed on a rotation path of the detent lever that can be locked to the detent lever (at 1d) so as to restrict the rotation of the detent lever; and 
a driver 11 contacted with the sprag, and configured to transfer rotational power (about pin at 12) to the sprag; wherein the detent lever comprises: 
a detent lever contact part (at 1a) rotated by contact with the piston; and 

wherein the rotation of the detent lever according to the P-position releasing hydraulic pressure 5 releases the parking apparatus from the P-position.  

Regarding claim 3 wherein the detent lever 1 further comprises a detent spring 7 compressed by the rotation of the detent lever body (Translation paragraph 19), and configured to provide an elastic restoring force to the detent lever body, wherein the elastic restoring force is configured to restore the parking apparatus to the P position after the N position is maintained (translation paragraphs 22 and 23).

Regarding claim 6 wherein the sprag 12 is rotatably mounted on the driver (at unnumbered pivot, examiner considers the adjacent support housing 11a to be part of the driver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR1020180018023 (translation provided) cited by applicant in view of Lee KR1020180076666 (translation provided), both previously applied.

Regarding claim 2 Kim shows; A parking apparatus for a vehicle having a P position and an N position, comprising: 
a piston 53 moved according to whether a P-position releasing hydraulic pressure 50 (from pump 91) is introduced; 
a detent lever 43 rotated by the movement of the piston; 
a pin 62 disposed on a rotation path of the detent lever, and locked to the detent lever so as to restrict the rotation of the detent lever; and 
a driver 60 contacted with the pin, and NOT configured to transfer rotational power to the pin,
the detent lever comprises: 
a detent lever contact part (Fig 1 where piston 53 is pinned to plate 43) rotated by contact with the piston; and 
a detent lever body (at 43) rotated in connection with the rotation of the detent lever contact part, and that can be locked to the pin (62) so as to restrict the rotation of the detent lever body, (further in Kim) wherein the rotation of the detent lever according to the P-position releasing hydraulic pressure (from 90, pump 91) releases the parking apparatus from the P-position (against the action of spring 42).  



Regarding claim 3 Kim shows: the detent lever 43 further comprises a detent spring 42 compressed by the rotation of the detent lever body, and configured to provide an elastic restoring force to the detent lever body, (Kim translation paragraphs 22 and 23), wherein the elastic restoring force is configured to restore the parking apparatus to the P position after the N position is maintained (translation paragraphs 22 and 23).

Regarding claim 4 Lee shows (Fig 9) the sprag 332 comprises: 
a sprag body (3321) rotated by the driver 32; and a locking groove formed in the sprag body, such that the locking pin 3324 is locked to the locking groove so as to restrict the rotation of the detent lever body.
In Lee the locking pin 3324 and detent 3322 are reversed relative to the claim, however examiner considers it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to reverse the position of the locking 

Regarding claim 5 Lee the locking groove 3322 is concavely formed in a V-shape, and has a size to seat the locking pin 3324 therein.

Regarding claim 6 (Lee Fig 7 and 9) wherein the sprag 332 is rotatably mounted on the driver (32).

Regarding claim 7 the detent lever (Kim 43) comprises: a detent lever contact part (where piston 53 engages plate 43) rotated by contact with the piston; and a detent lever body 43 rotated in connection with the rotation of the detent lever contact part, and having a locking groove (Lee 3322) locked to the sprag 332.

Regarding claim 8 the detent lever 43 further comprises a detent spring 42 compressed by the rotation of the detent lever body, and configured to provide an elastic restoring force to the detent lever body. (Kim translation paragraphs 22 and 23) wherein the elastic restoring force is configured to restore the parking apparatus to the P position after the N position is maintained (translation paragraphs 22 and 23).

Regarding claim 9 Lee shows the sprag comprises: a sprag body 3321 rotated by the driver 32; and a locking pin 3324 mounted on an end of the sprag body, and locked to the locking groove so as to restrict the rotation of the detent lever body.

Regarding claim 10 the locking groove 3322 is concavely formed in a V-shape, and has a size to seat the locking pin 3324 therein.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  On page 8 of applicant remarks applicant argues that Claim 2 as amended recites the opposite of Kim and “Thus Kim cannot teach or suggest a P-position releasing hydraulic pressure that causes release of the parking apparatus from the P-position since no pressure is available in a state in which the vehicle is not started.”   Examiner does not agree.   Kim operates with an auxiliary operation portion that includes a hydraulic pump 91 that operates when the vehicle is turned off (paragraph 11) and may also work when the transmission is shifting (paragraph 0013) and thus when the vehicle is on.  The pump is actuated by a button 80 to generate P-position releasing hydraulic pressure (paragraph 0018) to piston 50 which moves of the lever 43 against restoring force of spring 42 (paragraphs 5-7 and 20) that causes release of the parking apparatus from the P-position since pressure is supplied by pump 91.   Kim teaches P-position releasing hydraulic pressure supplied by hydraulic pump 91 and acting against restoring elastic force of spring 42 when release button 80 is actuated which reads on amended claims 2 and 3.
Applicant does not present arguments for Neumer as applied to original claims 1 and 6 apparently taking the position that claim 2 as amended does not read on Neumer.   However examiner notes that in amending claim 2 with features of claim 1 applicant .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/Primary Examiner, Art Unit 3659